        Case 1:20-cv-01786-VEC-DCF Document 34 Filed 05/04/21 Page 1 of 2




Gabrielle Apfel
Associate
gapfel@hpmb.com


                                                     May 4, 2021

VIA ECF                                       7KHFRQIHUHQFHZLOOUHPDLQRQWKHFDOHQGDUIRU
Hon. Debra Freeman                            DQGWKHLVVXHVUDLVHGE\FRXQVHOZLOOEH
United States Magistrate Judge                DGGUHVVHGDWWKDWWLPH7KH&OHUNRI&RXUWLVGLUHFWHGWR
Daniel Patrick Moynihan                       PDLODFRS\RIWKLV2UGHUWR3ODLQWLIIDWWKHDGGUHVV
United States Courthouse                      VKRZQRQWKH'RFNHW
500 Pearl St., 17A
New York, NY 10007-1312

Re:     Gomez-Kadawid v. Dr. Lee, et al.
        Docket No.: 20-cv-01786

Dear Judge Freeman:                                   'DWHG

       Our law firm represents defendants Dr. Lena Alsabban and Dr. Sarah Leavitt, s/h/a “Dr.
Leantt” in the above-referenced matter.

        We respectfully write to request an adjournment of the telephonic Initial Pretrial
Conference which is currently scheduled for June 2, 2021 at 11:00 a.m. We request an
adjournment of this conference because defendant Jessica Lee, M.D. has not yet been served, and
we anticipate we may be asked to represent Dr. Lee if and when she is served. Additionally,
defendants’ motion to dismiss (ECF 29-32) remains pending before the Court, and we request
that discovery be stayed until the Court issues a decision on defendants’ motion.

       This is defendants’ first request for an adjournment of the Initial Pretrial Conference. We
have not obtained pro se plaintiff’s consent due to his current incarceration.

        We thank Your Honor for your attention to this matter.

                                                     Respectfully submitted,



                                                     Gabrielle Apfel
GA/ep



2394079.1
      Case 1:20-cv-01786-VEC-DCF Document 34 Filed 05/04/21 Page 2 of 2

Hon. Debra Freeman
Re: Gomez-Kadawid v. Lee, et al.
May 4, 2021
Page - 2 –


To:   VIA CERTIFIED MAIL
      Article No.: 7020 0090 0001 1829 8647
      Yahkima Gomez-Kadawid
      DIN No. 19A1623
      Sing Sing Correctional Facility
      354 Hunter Street
      Ossining, NY 10562




 2350443.1
